Case 8:19-cv-00216-MSS-AEP Document 42 Filed 06/18/19 Page 1 of 6 PageID 244




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

DESERY MARTIN CHASE,

        Plaintiff,
v.                                                  Case Number: 8:19-cv-00216-MSS-AEP

UNIVISTA INSURANCE CORPORATION,

        Defendant.


     PLAINTIFF’S MOTION FOR LEAVE TO VOLUNTARILY DISMISS WITHOUT
     PREJUDICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(2)


        Pursuant to Federal Rule of Civil Procedure 41(a)(2), the Plaintiff, Desery Martin Chase,

by and through her undersigned counsel, respectfully moves this Court to grant her Motion for

Voluntary Dismissal without Prejudice (“Motion”), and in support thereof, states as follows:

     A. Procedural Background

            1. The Plaintiff filed her complaint (Doc. 1) on January 28, 2019.

            2. On March 6, 2019, Defendant filed a Motion for Extension of Time to Respond to

Plaintiff’s Complaint (Doc.19) to which Plaintiff did not oppose, allowing Defendant to respond

on March 21, 2016.

            3. On March 21, 2019, Defendant filed an Answer (Doc. 21) to Plaintiff’s Complaint.

            4. Plaintiff filed a Motion for Leave to Amend the Complaint (Doc. 28) on April 19,

2019, which was granted by this court on April 30, 2019. (Doc. 33).

            5. Defendant filed two separate extension requests, one on May 8, 2019 (Doc. 35) and

one on June 3, 2019. (Doc. 37).

            6. Defendant filed their Answer to Plaintiff’s Amended Complaint (Doc. 41) on June

12, 2019.


                                                1
Case 8:19-cv-00216-MSS-AEP Document 42 Filed 06/18/19 Page 2 of 6 PageID 245




             7. To date, neither party has attended deposition or mediation, nor has Defendant

responded to Plaintiff’s Motion to Compel (Doc. 39).

             8. Plaintiff recently indicated to Defendant that she wished to dismiss her case without

prejudice. Although the Defendant admits they want the case dismissed, they indicated they would

not stipulate to a dismissal, and would oppose a dismissal unless it was a dismissal with prejudice

and Plaintiff filed a Motion specifying it was a “unilateral dismissal” without “settlement monies

being paid.” Following a telephone call, counsel for Defendant confirmed their belief that the

dismissal should be with prejudice.

             9. As a dismissal without prejudice will not impose any “clear legal prejudice” on

Defendant, Plaintiff asks this Court grant her Motion of Voluntary Dismissal Without Prejudice.1

                                       MEMORANDUM OF LAW

    B. Legal Standard

        Federal Rule of Civil Procedure 41(a) governs the ability of a plaintiff to dismiss an action

voluntarily and without prejudice. Rule 41(a)(1) permits a plaintiff to dismiss voluntarily an action

without prejudice without first seeking leave from the court as long as the defendant has not yet

filed either an answer or a motion for summary judgment, whichever occurs first.

Fed.R.Civ.P.41(a)(1). Once an answer or a summary judgment motion has been filed, Rule

41(a)(2) permits a plaintiff to dismiss voluntarily an action only “upon order of the court and upon

such terms and conditions as the court deems proper.” Fed.R.Civ.P.41(a)(2). The default

under Rule 41(a)(2) is that a dismissal thereunder is without prejudice. Arias v. Cameron, 776 F.3d

1262, 1268 (11th Cir. 2015). Such a voluntary dismissal upon order of the court is deemed without




1
 Plaintiff Motion for Voluntary Dismissal Without Prejudice demonstrates the dismissal is being sought by Plaintiff
without the exchange of a financial settlement which satisfies Defendant’s first set of concerns.


                                                         2
Case 8:19-cv-00216-MSS-AEP Document 42 Filed 06/18/19 Page 3 of 6 PageID 246




prejudice unless otherwise specified by the court. Pontenberg v. Boston Scientific Corp., 252 F.3d

1253, 1255 (11th Cir. 2001).

       The district court enjoys broad discretion in determining whether to allow a voluntary

dismissal under Rule 41(a)(2). McCants v. Ford Motor Co., Inc., 781 F.2d 855, 857 (11th Cir.

1986). “[I]n most cases, a voluntary dismissal should be granted unless the defendant will suffer

clear legal prejudice, other than the mere prospect of a subsequent lawsuit, as a result.” Id. at 856–

57. “The crucial question to be determined is, [w]ould the defendant lose any substantial right by

the dismissal[?]” Durham v. Florida East Coast Ry. Co., 385 F.2d 366, 368 (5th Cir. 1967).

Plaintiff’s request must be granted unless Defendant will suffer clear legal prejudice, other than

the mere prospect of a subsequent lawsuit. Affendakes v. Wing Enterprises, Inc., No. 8:14-cv-361-

T-36AEP, 2014 WL 7405760, (M.D. Fla. Dec. 30, 2014) (citing Pontenberg at 1255).

       In determining whether a defendant will suffer clear legal prejudice, “the Court should

consider such factors as the defendant's effort and expense of preparation for trial, excessive delay

and lack of diligence...in prosecuting the action, insufficient explanation for...a dismissal, and

whether a motion for summary judgment has been filed by the defendant.” Peterson v. Comenity

Capital Bank, No. 6:14-cv-614-Orl-41TBS, 2016 WL 3675457 (M.D. Fla. May 3,

2016) (quoting Pezold Air Charters v. Phx. Corp., 192 F.R.D. 721, 728 (M.D. Fla. 2000)).

Ultimately, “[t]he court's task is to ‘weigh the relevant equities and do justice between the

parties.’” Goodwin v. Reynolds, 757 F.3d 1216, 1219 (11th Cir. 2014) (quoting McCants, 781 F.2d

at 857).

   C. Plaintiff’s Motion for Voluntary Dismissal under Federal Rule of Civil Procedure
      41(a)(2) should be granted because the Defendants will not suffer any clear legal
      prejudice and Plaintiff has acted in good faith




                                                  3
Case 8:19-cv-00216-MSS-AEP Document 42 Filed 06/18/19 Page 4 of 6 PageID 247




        No recognizable “clear legal prejudice” exist in this case. Because Defendant does not

consent to the dismissal, Plaintiff is seeking a court order pursuant to Rule 41(a)(2). Plaintiff’s

request must be granted unless Defendant will suffer clear legal prejudice, other than the mere

prospect of a subsequent lawsuit. Affendakes v. Wing Enterprises, Inc., No. 8:14-cv-361-T-

36AEP, 2014 WL 7405760, (M.D. Fla. Dec. 30, 2014) (citing Pontenberg at 1255). It is

impossible for the Defendants in this case to demonstrate such prejudice. This pending litigation

is still in its infancy.

        In Pontenberg, the discovery period had expired and the plaintiff’s expert witness reports

were struck for failure to timely comply with the expert disclosure requirements of Rule 26. As a

result, defendant subsequently moved for summary judgment. Rather than respond to the motion,

plaintiff filed a notice of voluntary dismissal without prejudice. Over the defendant’s objection

arguing that dismissal without prejudice was inappropriate due to its considerable investments in

defending the action up to that point in the litigation, the district court entered an order allowing

plaintiff to dismiss her action without prejudice and denied the motion for summary judgment as

moot. On appeal, the Eleventh Circuit upheld the district court’s decision emphasizing that

“neither the fact that the litigation has proceeded to the summary judgment stage nor the fact that

the plaintiff’s attorney has been negligent in prosecuting the case, alone or together, conclusively

or per se establishes plain legal prejudice requiring the denial of a motion to dismiss.” Pontenberg

at 1256.

        The court in Pontenberg made it clear that even if the discovery period has expired and a

case has progressed beyond the filing of summary judgment motions, this does not establish clear

legal prejudice required to deny a motion for voluntary dismissal under Rule 41(a)(2). In the case

in front of the Court today, the case remains at its infancy, with Defendant filing their Answer to




                                                 4
Case 8:19-cv-00216-MSS-AEP Document 42 Filed 06/18/19 Page 5 of 6 PageID 248




the operative Complaint only last week. Further, no depositions have been taken, hearings

attended or mediations have occurred. This is nowhere near as far into the litigation as what the

Eleventh Circuit was faced with in Pontenberg, thus it is clear that the Defendants are unable to

establish any legal prejudice in this case. And Plaintiff shouldn’t be required to pay Defendant’s

fees or costs.

        The purpose of Rule 41(a)(2) is to permit a plaintiff to voluntarily dismiss a

suit without prejudice to further litigation. LeCompte v. Mr. Chip, Inc., 528 F.2d 601, 604 (5th

Cir.1976). However, in considering Rule 41(a)(2) motions, the court should seek to avoid

prejudicing the defendant's interests. Id. Accordingly, district courts are permitted to attach terms

and conditions to voluntary dismissals granted under Rule 41(a)(2). Iraolo & CIA, S.A. v.

Kimberly-Clark Corp., 232 F.3d 854, 861 (11th Cir.2000).                    Plaintiffs ordinarily will not be

permitted to dismiss an action under Rule 41(a)(2) if defendants have been put to considerable

expense in preparation, absent a condition that the plaintiff reimburse the defendant for

reasonable attorney's fees and expenses. McCants v. Ford Motor Company, Inc., 781 F.2d 855,

860 (11th Cir.1986). Awards of costs and fees have been deemed appropriate where, for instance,

the dismissal was for the purpose of re-filing the action in state court, or where the defendants have

incurred fees and expenses in pursuing matters that would be of no use in subsequent

litigation. McCants, 789 F.2d at 859-60; Conafay by Conafay v. Wyeth Labs., 841 F.2d 417, 419

(D.C.Cir.1988); Ortega v. Banco Central del Ecuador, 205 F.R.D. 648 (S.D.Fla.2002); Fleming

v. Joy Fin. Co., 1995 WL 739877 (E.D.La. Dec. 11, 1995).

        In the instant case, the record shows that the Defendants have done very little preparation

besides filing their Answer and responding to discovery.2 There have been no meaningful


2
 However, Defendant’s discovery responses left something to be desired as evidenced by Plaintiff’s Motion to
Compel. (Doc. 39)


                                                        5
Case 8:19-cv-00216-MSS-AEP Document 42 Filed 06/18/19 Page 6 of 6 PageID 249




developments in this case. Depositions were never taken, nor were any hearings or mediations

attended. The Defendants have obviously not incurred considerable expenses in preparing this

case. In fact, should the Plaintiff choose to refile this action at a later date, the Defendant’s work

thus far (i.e., Answer to the Complaint) actually provides them a head start in any potential future

litigation. For all of these reasons, this Court should grant Plaintiff’s Motion for Voluntary

Dismissal under Rule 41(a)(2) without attaching any conditions, such as attorney’s fees and costs.

       WHEREFORE, Plaintiff, Desery Chase, respectfully requests this Honorable Court to

enter an order granting Plaintiff’s Motion for Voluntary Dismissal Pursuant to Federal Rule of

Civil Procedure 41(a)(2) Without Prejudice and without attaching any conditions, such as

attorney’s fees and costs, in addition to any relief this Court deems just.

             CERTIFICATE OF COMPLAINCE WITH LOCAL RULE 3.01(g)

       Pursuant to Local Rule 3.01(g) counsel for Plaintiff has conferred with counsel for

Defendant who opposes the relief sought herein.

       I HEREBY CERTIFY that, on this 18th day of June 2019, the foregoing was filed upon

the parties using the CM/ECF system.

                                               Respectfully submitted,

                                               s/William Peerce Howard
                                                 William Peerce Howard, Esq.
                                                 Florida Bar No.: 0103330
                                                 Amanda Allen, Esq.
                                                 Florida Bar No.: 0098228
                                                 THE CONSUMER PROTECTION FIRM, PLLC
                                                 4030 Henderson Blvd
                                                 Tampa, FL 323609
                                                 Telephone: (813) 500-1500
                                                 Facsimile: (813) 435-2369
                                                 Billy@TheConsumerProtectionFirm.com
                                                 Amanda@TheConsumerProtectionFirm.com
                                                 Attorney for Plaintiff




                                                  6
